Title: To Thomas Jefferson from Philip B. Bradley, 19 November 1801
From: Bradley, Philip B.
To: Jefferson, Thomas


Sir
Ridgfield November 19th. 1801
Want of health induces me to ask leave to resign the office of Marshall for the district of Connecticutt
The state of my health is such at present as prevents me from paying the necessary attention to the duties of the office, I therefore beg you to accept my resignation and that another person may be appointed in my stead Wishing that your administration may be prosperous to the people over whome you preside and honorable to your self, I take the liberty to subscribe my self with sentiment of great esteem and respect
your Excellencys most Obedeint Humble Servant
Philip B Bradley
